Title: To John Adams from Thomas Fielder, 30 March 1792
From: Fielder, Thomas
To: Adams, John



Honble. Sirs
Philada 30th Marh. 1792

It appearing so conspicuously that the present Laws respecting exclusive privileges to original Inventors are so essentially defective the Senate & House of Representatives of the united States it is presum’d will permit the following queries to be suggested.
1st. Ought not those whom Providence have favor’d with inventive powers for the Interest of Society to experience that support encouragement & justice from those at the Helm of affairs as may be an incitement to persevere if for no other reason than that of sound policy the good of the Country?
2nd. Do not the Laws require a revision when it is known that applications in favor of useful inventions remain at the Office neglected because the parties consider themselves insecure in being possess’d of such nominal exclusive Rights & also other inventions of importance retain’d for the same reasons?
3rd Shou’d not the Person who enfringes on a Patent Right be subjected not only to the forfeiture of his production on said principle but also to such penalty as the Wisdom of Congress may deem mete to affix so as to deter from the attempt & that not to be obtain’d by a tedius Law process but immediately on conviction, in case of any dispute arising for each party to choose one & if their opinions clash for them (the referrees) to fix on a third whose determination shall be decisive?
Were some such Laws as these enacted wou’d not the present Cramp’d and frozen Genius resume its nervous System sexpand with a Spring that may be a prelude to a plentious Harvest not only to the United States of America but to the World?
As the Interest of a free People is concern’d in an early attention to this Business it is submitted very Respectfully by / Honble. Sirs Yr Most Obedt 

Thos. Fielder